Reasons for Allowance
 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry appliance or recirculating fluid flow system for an appliance as recited in independent claims 1, 9, and 18 comprising, inter alia, a fluid pump, a tub disposed within a cabinet, a bellows extending between the tub and cabinet, and a sprayer assembly disposed within a portion of the bellows and including a spray head having plural spray nozzles and an operable seam extending through each of the spray nozzles, where the operable seam separates to define a release opening or is selectively separable to define a release opening that includes at least two of the spray nozzles.  Such novel and non-obvious configuration provides a nozzle with an operable seam that expands/releases at the opening to allow particulate materials larger than the nozzle to pass and avoid blockages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711